Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-18-2009

Sharon Shannon v. Paul Lardizzone
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3049




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Sharon Shannon v. Paul Lardizzone" (2009). 2009 Decisions. Paper 1171.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1171


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-3049
                                      ___________

                               SHARON M. SHANNON,
                                                Appellant
                                       vs.

      PAUL LARDIZZONE; H. MARK WISCHMANN; DOROTHY KASHNER
                 ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                              (D.C. Civil No. 1:06-cv-00522)
              District Judge: Honorable Gregory M. Sleet
                        ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 5, 2009
          Before: SCIRICA, Chief Judge, CHAGARES and WEIS, Circuit Judges

                              (Opinion filed June 18, 2009)

                                       _________

                                        OPINION
                                       _________

PER CURIAM.

              Sharon Shannon, proceeding pro se, appeals the District Court’s order

granting summary judgment in favor of Appellees. For the reasons that follow, we will

affirm.

                                            1
                                             I.

              In 2006, Shannon initiated this action by filing a complaint pursuant to Title

VI of the Civil Rights Act of 1964, alleging that Appellees – each of whom worked for or

volunteered at the Camden, Delaware chapter of the Disabled American Veterans

(“DAV”) – discriminated against her on the basis of her race and gender.1 Shannon, who

is Caucasian, claimed that in 2004 Appellees barred her from using the DAV’s shuttle

service and entering onto its property because she had been married to an African

American.2 In January 2007, the Appellees answered Shannon’s complaint and moved

for dismissal under Fed. R. Civ. P. 12(b). They argued, inter alia, that Shannon’s claims

were not viable because there is no individual liability under Title VI.

              In February 2007 – while Appellees’ motion to dismiss was pending – the

District Court entered a scheduling order, which stated that the parties had until April

2007 to join additional parties or otherwise amend their pleadings. Despite this

opportunity to add the DAV as a defendant, Shannon never attempted to amend her

complaint. In May 2007, as Appellees’ motion to dismiss remained pending, they moved



              1
                 Title VI provides that “[n]o person in the United States shall, on the
ground of race, color, or national origin, be excluded from participation in, be denied the
benefits of, or be subjected to discrimination under any program or activity receiving
Federal financial assistance.” 42 U.S.C. § 2000d. Title VI does not cover gender
discrimination. See id.
              2
               Shannon states that her late husband was a Marine who was killed in the
Vietnam War. It appears that her late husband’s veteran status provided her access to the
DAV’s services.

                                              2
for summary judgment, reiterating the arguments presented in their motion to dismiss. In

June 2008, the District Court granted Appellees’ summary judgment motion, holding that

Title VI does not provide a cause of action against individuals. Shannon now appeals the

District Court’s grant of summary judgment to this Court.

                                            II.

              We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and

exercise plenary review over a district court’s grant of summary judgment. Atkinson v.

Lafayette Coll., 460 F.3d 447, 451 (3d Cir. 2006).

              The District Court correctly concluded that Shannon could not recover on

her claims against Appellees. Courts have held that, because Title VI forbids

discrimination only by recipients of federal funding, individuals cannot be held liable

under Title VI. See, e.g., Shotz v. City of Plantation, 344 F.3d 1161, 1169 (11th Cir.

2003); Buchanan v. City of Bolivar, 99 F.3d 1352, 1356 (6th Cir. 1996). We agree with

this reasoning. Although Shannon may have been able to pursue a claim against the

DAV, she failed to add the DAV as a party despite ample opportunity to do so.

              Accordingly, we will affirm the District Court’s order granting summary

judgment in favor of Appellees. Shannon’s two motions to expand the record, received

by the Court on January 2, 2009, and April 9, 2009, respectively, are denied.




                                             3